Ford, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JOB JS (Comm. Spec’s initials) by Commodity Specialist J. O’Brien J. Sollazzo (Comm. Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 15 per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 51802, consist of earphones, which, in fact, are not suitable for controlling, distributing, modifying, producing, or rectifying electrical energy.
That said merchandise, in fact, consists of articles having as an essential feature an electrical element or device and are wholly or in chief value of metal.
*289That said earphones are not dedicated to nse with radios.
It is claimed that the merchandise is dutiable at 13% per centum ad valorem, under paragraph 353, as modified by T.D. 52739, or at 12½ per centum ad valorem for merchandise entered for consumption or withdrawn from warehouse on or after July 1,1962, under the provisions of paragraph 353 of said Act, as modified by T.D. 55615, as articles having as an essential feature an electrical element or device, not specially provided for.
That the protests enumerated on the schedule attached hereto and made a part hereof be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise marked “A” and initialed on the invoices by the designated commodity specialists to be properly dutiable as articles having as an essential feature an electrical element or device, not specially provided for, at the rate of 13% per centum ad valorem or 12½ per centum ad valorem, depending upon date of entry, under paragraph 353, Tariff Act of 1930, as modified by T.D. 52739, T.D. 55615, and T.D. 55816.
To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
The protests 'having been abandoned as to all-other merchandise, they are hereby dismissed.
Judgment will be entered accordingly.